Citation Nr: 9926569	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for diabetes mellitus, 
peripheral neuropathy, multiple joint pain, bilateral hearing 
loss, and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1948 to December 
1951.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that denied service 
connection for diabetes mellitus, peripheral neuropathy, 
multiple joint pain, bilateral hearing loss, and tinnitus.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his diabetes mellitus, peripheral 
neuropathy, and multiple joint pain, first shown long after 
service, to an incident of service, including exposure to 
ionizing radiation.

2.  The veteran has not submitted competent (medical) 
evidence linking his bilateral hearing loss and tinnitus, 
first shown in the 1990's, to an incident of service, 
including exposure to loud noises.


CONCLUSION OF LAW

The claims for service connection for diabetes mellitus, 
peripheral neuropathy, multiple joint pain, bilateral hearing 
loss, and tinnitus are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for diabetes mellitus, peripheral 
neuropathy, multiple joint pain, bilateral hearing loss, and 
tinnitus; that is, evidence which shows that the claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, the appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where diabetes mellitus or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b), as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 
1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A review of the documents in the veteran's claims folder 
shows that service connection has not been granted for any 
disability.  Service medical records do not show the veteran 
was treated for diabetes mellitus, peripheral neuropathy, 
multiple joint pain, hearing loss or tinnitus, and these 
conditions were not found at the time of his medical 
examination for separation from service in November 1951.  At 
the November 1951 medical examination the veteran could hear 
the whispered and spoken voice at 15 feet.  Audiometric 
testing was not conducted at this examination.

The post-service medical records do not demonstrate the 
presence of diabetes mellitus, peripheral neuropathy, 
multiple joint pain, bilateral hearing loss, and tinnitus 
until the 1990's, many years after his separation from 
service, and these records do not link any of these 
conditions to an incident of service.  A claim for service 
connection of a disability is not well grounded where there 
is no medical evidence showing a nexus between a current 
disability and service.  Caluza, 7 Vet. App. 498.

Service documents do not show that the veteran was exposed to 
ionizing radiation, but the RO was unable to obtain a DD Form 
1141, Record of Occupational Exposure to Ionizing Radiation, 
concerning the veteran from the National Personnel Records 
Center.  The service documents do not show that the veteran 
engaged in combat with the enemy.  A statement from a service 
comrade of the veteran supports the veteran's statements and 
testimony to the effect that he was exposed to ionizing 
radiation while disposing of condemned ammunition and radio-
active waste and that he was exposed to loud noises of guns 
while aboard the LST 519.  Photographs of sailors cleaning a 
reported radioactive contaminated bin on the LST 519 were 
also submitted as well as a history of the LST 519 showing 
that this ship was renamed the U.S.S. CALHOUN COUNTY in 1955 
and reassigned to the Atlantic Fleet for the primary mission 
of disposing of condemned ammunition and radio-active waste 
material in deep water at that time.

Assuming for the sake of argument that the veteran was 
exposed to ionizing radiation while in service, the veteran's 
diabetes mellitus, peripheral neuropathy, and multiple joint 
pain are not diseases specific to radiation-exposed veterans 
and/or radiogenic disease found, respectively, at 38 C.F.R. 
§§ 3.309(d) and 3.311(b).  Nor does the medical evidence link 
these conditions to exposure to ionizing radiation.

The medical evidence does show that the veteran has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385 for 
eligibility for service connection and notes the veteran's 
reported history of noise exposure in service, but the 
medical evidence does not causally link the veteran's 
bilateral hearing loss and tinnitus, first shown in the 
1990's, to an incident of service, including exposure to loud 
noises.

The veteran's testimony and statements are to the effect that 
his diabetes mellitus, peripheral neuropathy, and multiple 
joint pain are due to exposure to ionizing radiation while in 
service, and that his bilateral hearing loss and tinnitus are 
due to exposure to loud noises in service, but this lay 
evidence is insufficient to support claims based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's diabetes mellitus, peripheral 
neuropathy, and multiple joint pain, first found in the 
1990's, to an incident of service, including exposure to 
ionizing radiation.  Nor is there competent (medical) 
evidence linking the veteran's bilateral hearing loss and 
tinnitus, first found many years after service, to an 
incident of service, including exposure to loud noises.  
Hence, the claims for service connection for these conditions 
are not plausible, and they are denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for diabetes mellitus, peripheral neuropathy, 
multiple joint pain, bilateral hearing loss, and tinnitus on 
the merits and finds no prejudice to the veteran in appellate 
denial of the claims as not well grounded.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claims for 
service connection for diabetes mellitus, peripheral 
neuropathy, multiple joint pain, bilateral hearing loss, or 
tinnitus at any time by notifying the RO of such an intention 
and submitting supporting evidence.  An example of supporting 
evidence is a medical opinion linking the claimed disability 
or disabilities to an incident of service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

The claims for service connection for diabetes mellitus, 
peripheral neuropathy, multiple joint pain, bilateral hearing 
loss, and tinnitus are denied as not well grounded.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

